Wheeler, C. J.
The assignment of errors does not indicate the supposed error in the charge of the court; nor is it perceived that there is any error, of which the appellant can complain. The legal effect, of the several deeds referred to, by which the title to the property was conveyed to Mrs. Compton, was correctly stated. "And so was the effect of such a conveyance, under the circumstances indicated, upon the rights of antecedent creditors of the grantor. (Reynolds v. Lansford, 16 Texas Rep. 286.) There was evidence, that the plaintiff was such creditor; that the debt, upon which his judgment was recovered, was contracted in 1844. The questions of fact, proper to be submitted to the jury, were fairly submitted to their decision, by the charge of the court; and we cannot say, that their verdict was not warranted by the evidence. The statute of limitations did not commence to run against the plaintiff until his judgment was recovered, and he was thereby in a situation to enforce his demand against the property. (Id.) That was less than two years before the levy of the execution. The bar of the statute, therefore, had not interposed in favor of the claimant.
We are of opinion, that there is no error in the judgment, and it is affirmed;
Judgment affirmed.
Bell, J., having been of counsel, did not sit in this case.